Citation Nr: 0306966	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an overpayment of temporary total compensation 
benefits in the amount of $5523 was properly created.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in June 1994 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in New Orleans, Louisiana.

The Board notes that, in January 1996, the Committee on 
Waivers and Compromises of the RO in St. Paul, Minnesota, 
denied the veteran's claim for waiver of recovery of his 
indebtedness to VA in the amount of $5523 on the basis that 
his request for a waiver was not timely filed.  The veteran 
has not appealed that determination and, consequently, a 
claim for waiver of recovery of the overpayment of temporary 
total disability compensation benefits is not before the 
Board at this time. 


FINDINGS OF FACT

1. Awards of temporary total disability compensation benefits 
based on 2 hospitalizations of more than 21 days for the 
treatment of service connected disability were not based 
solely on administrative error or error in judgment.

2. An adjustment in the awards of temporary total disability 
compensation benefits to reflect the dates of hospital 
admission and discharge was made in accordance with 
applicable laws and regulations.


CONCLUSION OF LAW

An overpayment of temporary total compensation benefits in 
the amount of $5523 was properly created.  38 U.S.C.A. 
§ 5112(b)(8)(10) (West 2002); 38 C.F.R. §§ 3.500(b)(2), 4.29 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
facts in this case concerning the veteran's entitlement to 
temporary total disability evaluations under the provisions 
of 38 C.F.R. § 4.29 (2002) and the rating actions taken by 
the RO in Chicago from February 1994 to June 1994 are not in 
dispute.  In a March 1994 letter, the RO notified the veteran 
that he was entitled to a temporary total evaluation for a 
period of hospitalization for 21 days or more for treatment 
of a service connected disability only until the end of the 
month in which he was released from the hospital, went on 
leave from the hospital for more than 30 days, or finished 
convalescent treatment.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim that the 
overpayment in question was not properly created and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days.  This increased 
rating will be effective the first day of continuous 
hospitalization and will be terminated effective the last day 
of the month of hospital discharge (regular discharge or 
release to non-bed care.)  See 38 C.F.R. § 4.29 (2002).

The effective date of a reduction or discontinuance of 
compensation by reason of termination of a temporary increase 
in compensation for hospitalization or treatment shall be the 
last day of the month in which the hospital discharge or 
termination of treatment occurred, whichever is earlier.  See 
38 U.S.C.A. § 5112(b)(8) (West 2002).  

The effective date of a reduction or discontinuance of 
compensation by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of last payment.  See 38 U.S.C.A. § 5112(b)(10) (West 2002); 
38 C.F.R. § 3.500(b)(2) (2002).

In the instant case, the record reveals that the veteran was 
hospitalized at a VA Medical Center (VAMC) for treatment of a 
service connected psychiatric disability from January 6, 
1994, to February 14, 1994, and from March 2, 1994, to April 
15, 1994.  At the time of the first hospital admission, his 
service connected disability was evaluated as 10 percent 
disabling.  After the RO received information from the VAMC 
on February 18, 1994, that the veteran had been admitted for 
treatment of service connected disability on January 6, 1994, 
and been so hospitalized for 21 days, the RO took rating 
action on February 22, 1994, to grant entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 from January 6, 1994.  Although when the RO took this 
rating action on February 22, 1994, the veteran had been 
released from the hospitalization, the RO had not been so 
informed by the VAMC.  Under 38 C.F.R. § 4.29, the veteran 
was entitled to a temporary total evaluation from January 6, 
1994, and so the Board finds that the award of such increased 
compensation was proper and was not the result of any 
administrative error or error in judgment.

The veteran was paid compensation at the temporary total (100 
percent) rate through June 1994.  As discussed below, in late 
June 1994, after the RO was informed that the veteran had 
been discharged from the VAMC from a second period of 
hospitalization of more than 21 days for treatment of service 
connected disability, it was determined by the RO that he had 
been entitled to be paid at the 100 percent rate for the 
months of February and April 1994 but not for the months of 
March, May, and June 1994, and his award was adjusted 
accordingly, creating an overpayment.  The veteran contended 
in his notice of disagreement, received in October 1994, that 
the overpayment was due to an error on the part of the RO 
and, for that reason, the overpayment should not be recouped 
from his monthly compensation benefits.  (The Board notes 
that a rating decision in April 1997 granted an increased 
rating of 50 percent for the veteran's service connected 
psychiatric disability and that, ultimately, an audit of his 
account in August 2002 showed that the overpayment of $5523 
had been recouped in full.)  For the reasons stated below, 
the Board finds that the creation of the overpayment was not 
improper.

The creation of the overpayment of temporary total rating 
benefits in this case was not improper because the veteran 
was only awarded benefits under 38 C.F.R. § 4.29 to which he 
was entitled, and a delay in the discontinuance of the 
temporary total ratings (with restoration of the 10 percent 
rating) is not a basis, under applicable laws and 
regulations, to find that the debt in question was not 
properly created.  

On March 16, 1994, the RO notified the veteran that he was 
being temporarily being paid compensation at the 100 percent 
rate based on his January 6, 1994, hospital admission and 
that the increased rate was paid from the first day of the 
month (of February) following the date of his hospital 
admission (January 6, 1994).  The rating action of which the 
veteran was notified in the RO's letter of March 16, 1994, 
had been taken on February 22, 1994.  On March 15, 1994, the 
day before the RO sent the veteran a notice that he had been 
awarded temporary total compensation benefits from January 6, 
1994, the date of hospital admission, someone from the VAMC 
called the RO and, according to a VA Form 119, Report of 
Contact, informed the RO that the veteran had been discharged 
from the hospital on February 14, 1994.  Although the RO did 
not immediately take action to discontinue compensation at 
the 100 percent rate and restore the 10 percent rating and an 
overpayment was ultimately created, the Board finds that such 
inaction was not an "award" and thus cannot be construed as 
an award made solely by administrative error or error in 
judgment.  A delay in discontinuing the temporary total 
evaluation under 38 C.F.R. § 4.29 for the hospitalization 
from January 6 to February 14, 1994, may have been an RO 
oversight which can be construed as an error, but 38 U.S.C.A. 
§ 5112 and 38 C.F.R. § 3.500 require an erroneous award in 
order to require that the effective date of the reduction or 
discontinuance of temporary total compensation benefits be 
the date of last payment.  

On June 29, 1994, the RO received notice from the VAMC that 
the veteran had been admitted for treatment of his service 
connected psychiatric disability on March 2, 1994, and 
discharged from the hospital on April 15, 1994.  The RO then 
took action to adjust the veteran's award of compensation for 
his service connected psychiatric disability as follows:

10 percent from 8-1-93
100 percent from 1-6-94 (Paragraph 29)
10 percent from 3-1-94 
100 percent from 3-2-94 (Paragraph 29)
10 percent from 5-1-94.

The award of temporary total compensation benefits based on 
hospitalization from March 2 to April 15, 1994, was proper 
and was not the result of any administrative error or error 
in judgment.  The Board concludes that the 2 awards of 
temporary total compensation benefits under 38 C.F.R. § 4.29 
in this case were proper and were not the result of any 
administrative error or error in judgment  The adjustment of 
the veteran's benefits which was required due to his 
discharge from and re-admission to the hospital, although 
delayed, was completely in accordance with the provisions of 
38 C.F.R. § 4.29.  The Board concludes that the overpayment, 
which, as noted above, has now been entirely recouped, was 
not improperly created.  See 38 U.S.C.A. § 5112 (West 2002); 
38 C.F.R. §§ 3.500, 4.29 (2002).

The United States Court of Appeals for Veterans Claims has 
held that, in a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law, see  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), and the veteran's claim that the 
overpayment of temporary total compensation benefits was 
improperly created is being denied on that basis.

      
ORDER

An overpayment of temporary total compensation benefits in 
the amount of $5523 not having been improperly created, the 
appeal is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

